PER CURIAM.
Appellant moved for post-conviction relief after judgment was entered on his pleas of guilty in three separate cases. He raised six separate claims based on ineffective assistance of counsel. The trial court summarily denied appellant’s motion in its entirety without either explanation or attachment of any portions of the record refuting the claims. This was error. See Landell v. State, 88 So.3d 413, 415 (Fla. 4th DCA 2012) (under rule 3.850(d), Fla. R.Crim. P., order summarily denying relief without response by State must either state its rationale in the order or attach portions of the record refuting the claims raised); accord Holley v. State, 67 So.3d 443 (Fla. 4th DCA 2011).
Accordingly, we vacate the order denying summarily appellant’s motion for post-conviction relief and remand this cause to the trial court for further proceedings consistent with this opinion. We express no opinion on the merits of any of appellant’s grounds for relief. On remand, the trial court may order a response from the state. Holley, supra, at 443.
STEVENSON, TAYLOR and GERBER, JJ., concur.